        Case 1:20-cv-00706-DLC Document 108
                                        107 Filed 05/18/20
                                                  05/15/20 Page 1 of 2




  Steven A. Reed
  Partner
  +1.215.963.5603
  steven.reed@morganlewis.com




                                                MEMO ENDORSED
May 15, 2020


VIA ECF

Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:     Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-00706-DLC


Dear Judge Cote:

In accordance with Section 1.A of Your Honor's Individual Practices, I write on behalf of all parties to
the above-captioned matter to jointly and respectfully request an extension of the date by which we
must file a letter with the Court identifying unresolved disagreements related to interrogatories and
document requests from May 22, 2020, to June 19, 2020.

By way of background, on March 24, 2020, Your Honor entered a Pretrial Scheduling Order (the
“Scheduling Order”) in this matter. See ECF No. 74. In accordance with Paragraph 6 of the Scheduling
Order, the parties exchanged initial interrogatories and document requests on May 1, 2020. The parties
are now preparing responses and objections to serve on or before June 1, 2020, pursuant to Federal
Rules of Civil Procedure 33(b)(2) and 34(b)(2)(A).

The Scheduling Order also directs the parties to submit a letter by May 22, 2020, “identifying any
objections or disagreements that they have been unable to resolve in responding to each other’s
Interrogatories and Requests.” Scheduling Order ¶ 7. Because the letter deadline precedes the
deadline to serve responses and objections, the parties will have neither had an opportunity to evaluate
each other’s responses and objections nor to meaningfully meet and confer to resolve any ensuing
disagreements by May 22, 2020.

The parties have conferred and concluded that an extension of the May 22, 2020, deadline for
submission of the letter to the Court until June 19, 2020, would afford the parties sufficient time to
work together cooperatively through a meet-and-confer process to address any objections or
disagreements following the exchange of responses and objections on June 1, 2020. The parties would
identify any remaining disputes for the Court through a letter submission on June 19, 2020.




                                                      Morgan, Lewis & Bockius     LLP

                                                      1701 Market Street
                                                      Philadelphia, PA 19103             +1.215.963.5000
                                                      United States                      +1.215.963.5001
        Case 1:20-cv-00706-DLC Document 108
                                        107 Filed 05/18/20
                                                  05/15/20 Page 2 of 2




Accordingly, the parties jointly and respectfully request an extension of time, from May 22, 2020 to
June 19, 2020, to submit a letter to the Court “identifying any objections or disagreements that they
have been unable to resolve in responding to each other’s Interrogatories and Requests.”


Respectfully submitted,
                                                      Granted.     5.18.2020.


Steven A. Reed

Counsel for Defendants Vyera Pharmaceuticals,
LLC and Phoenixus AG



CC: All Counsel of Record
